
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 521
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Ms. Wilson of Florida
			 (for herself, Ms. Bass of California,
			 Mr. Berman,
			 Mr. Bishop of Georgia,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mr. Capuano,
			 Mr. Carson of Indiana,
			 Ms. Castor of Florida,
			 Mrs. Christensen,
			 Ms. Chu, Mr. Cicilline, Mr.
			 Clarke of Michigan, Ms. Clarke of New
			 York, Mr. Clay,
			 Mr. Cleaver,
			 Mr. Clyburn,
			 Mr. Conyers,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Fattah,
			 Ms. Fudge,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Ms. Jackson Lee of Texas,
			 Mr. Jackson of Illinois,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Keating,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Mr. McGovern,
			 Mr. Meeks,
			 Ms. Moore,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Richmond,
			 Mr. Rush, Ms. Schakowsky, Mr.
			 David Scott of Georgia, Mr. Scott of
			 Virginia, Ms. Sewell,
			 Mr. Thompson of Mississippi,
			 Mr. Towns,
			 Ms. Waters, and
			 Mr. Watt) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should work with the Government of Haiti
		  to address gender-based violence against women and children.
	
	
		Whereas since 1993, research has shown tens of thousands
			 of women and girls have been victims of sexual or gender-based violence in
			 Haiti, particularly in times of conflict or natural disaster;
		Whereas approximately 50 percent of the victims are
			 adolescent girls under the age of 18, with many of the cases involving the use
			 of weapons, gang rape, and death threats for reporting the crime;
		Whereas members of many medical professions are
			 insufficiently trained to attend to the special needs of victims of
			 gender-based violence, whether they be children or adults;
		Whereas some medical providers report as many as 20
			 percent of adolescent victims they have treated for sexual violence become
			 pregnant from their rape;
		Whereas some women’s rights groups in Haiti have witnessed
			 dramatic increases in rates of sexual violence in many of the displacement
			 camps formed after the earthquake;
		Whereas the January 12, 2010, earthquake in Haiti
			 increased the economic and social vulnerabilities of many women who are now
			 unable to protect their young children from sexual predators, thereby
			 increasing their risk for sexual violence;
		Whereas according to data from public interest law firms
			 litigating cases of sexual violence, significant gender-based barriers to
			 justice continue to exist at all levels of the Haitian justice system;
		Whereas an effective, transparent, and impartial judicial
			 system is key to the administration of justice, and the failure to ensure
			 proper investigations and prosecutions hampers the ability to hold perpetrators
			 accountable for their crimes and discourages victims from formally seeking
			 justice;
		Whereas inadequate financial, human, and technical
			 resources, as well as a lack of forensic and technical expertise, have impeded
			 the arrest and prosecution of suspects;
		Whereas members of the police, prosecutors, and judges are
			 insufficiently trained to attend to either the special needs of women and girl
			 victims of gender-based violence, or the special needs of boys and girls who
			 are victims of other abuses such as forced labor, beatings, or violence;
		Whereas the lack of protection measures discourages women
			 and girls in Haiti from pursuing prosecution of perpetrators of sexual
			 violence, for fear of reprisal or stigmatization;
		Whereas rape and other forms of gender-based violence in
			 Haiti threaten the physical and psychological health of both the victims and
			 their families;
		Whereas many countries in Latin America and the Caribbean
			 face significant challenges in combating violence against women and girls, and
			 violence against children, and international cooperation is essential in
			 addressing this serious issue;
		Whereas the Government of Haiti has undertaken efforts to
			 prevent violence against women, as evidenced by its ratification of the United
			 Nations Convention on the Elimination of All Forms of Discrimination Against
			 Women, the Inter-American Convention on the Prevention, Punishment, and
			 Eradication of Violence Against Women, and other international human rights
			 treaties, and the enactment of laws and the creation of state institutions to
			 promote and protect the rights of women;
		Whereas the Government of Haiti has been a signatory of
			 the United Nations Convention on the Rights of the Child since December 29,
			 1994;
		Whereas the Haitian National Police and the United Nations
			 Mission for Stabilization of Haiti have created special police units to address
			 sexual and other forms of gender-based violence in Haiti;
		Whereas the special police unit to address gender-based
			 violence within the Haitian National Police remains significantly
			 under-resourced, rendering it practically ineffective to carry out its
			 mandate;
		Whereas in March 2009, the Inter-American Commission on
			 Human Rights issued a report recognizing Haiti’s history of gender
			 discrimination that fuels gender-based violence and gives rise to a climate of
			 impunity;
		Whereas in December 2010, the Inter-American Commission
			 detailed steps the Government of Haiti must take to protect women and girls
			 from increased risk of gender-based violence in post-earthquake Haiti;
		Whereas in 2012, the Ministry for the Status of Women and
			 Women’s Rights in Haiti plans to unveil a comprehensive draft law that calls
			 for the prevention, punishment, and elimination of violence against
			 women;
		Whereas the United Nations and donor countries, such as
			 the United States, continue to have a prominent economic and leadership role in
			 the stabilization and reconstruction of Haiti;
		Whereas few mechanisms exist in Haiti to protect the
			 rights of young children not living at home, such as restaveks, who are engaged
			 in forced labor, or victims to other forms of violence against them; and
		Whereas lack of protection for women and girls and
			 continuing impunity for crimes against women is a threat to the rule of law,
			 democracy, and stability in Haiti: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)sympathizes with the families of women and
			 children victimized by sexual and other forms of gender-based violence in
			 Haiti;
			(2)urges the treatment of the issue of
			 violence against women and children as a priority for the United States
			 Government’s humanitarian and reconstruction efforts in Haiti;
			(3)asserts its support for the passage of
			 Haiti’s first comprehensive law on the prevention, punishment, and elimination
			 of all forms of gender-based violence;
			(4)calls on the Government of Haiti to
			 establish urgent plans that address the needs of vulnerable and unprotected
			 children who are in situations of sexual exploitation, forced labor, or face
			 sexual and or domestic violence, and to take steps to immediately implement
			 those plans, in consultation with grassroots organizations working specifically
			 on the protection and promotion of the rights of children;
			(5)calls on the Government of Haiti to take
			 steps to implement the recommendations of the Inter-American Commission on
			 Human Rights issued in response to increased levels of sexual violence in camps
			 for internally displaced persons on December 22, 2010, including—
				(A)ensuring participation and leadership of
			 grassroots women's groups in planning and implementing policies and practices
			 to combat and prevent sexual violence and other forms of violence in the
			 camps;
				(B)ensuring provision of comprehensive,
			 affordable, adequate, and appropriate medical and psychological care in
			 locations accessible to victims of sexual violence in camps for those
			 internally displaced;
				(C)implementing effective security measures in
			 displacement camps, such as providing street lighting, adequate patrolling in
			 and around the camps, and a greater number of female security forces in police
			 patrols in the camps and in police stations in proximity to the camps;
				(D)ensuring that public officials, such as
			 police officers, prosecutors, and judges, responsible for responding to
			 incidents of sexual violence receive specialized training from experienced
			 Haitian and international women’s organizations with a proven track record in
			 gender-sensitive protection enabling them to respond adequately to complaints
			 of sexual violence with appropriate sensitivity and in a nondiscriminatory
			 manner; and
				(E)maintaining effective special units within
			 the police and the prosecutor’s office investigating cases of rape and other
			 forms of violence against women and girls;
				(6)asserts its commitment to support the
			 Haitian Ministry of Women’s Affairs in its efforts to—
				(A)build ministry capacity, facilitate
			 gender-based violence sub-cluster meetings and initiatives as it transitions
			 over to the Government of Haiti;
				(B)perform
			 decentralized meetings, consultations, and outreach to women’s movements and
			 community groups;
				(C)address issues of
			 gender-based violence country-wide, including violence in internally displaced
			 person camps, rural peasant communities, and among children; and
				(D)strengthen gender assessments, gender
			 budgets, and gender planning in collaboration with other Haitian Ministries,
			 the Haitian Parliament, the Haitian Administration, the United Nations, the
			 Inter-American Commission on Human Rights, donors, and international
			 nongovernmental organizations within the reconstruction process; and
				(7)asserts its support for the Government of
			 Haiti, especially the Ministry of Women’s Affairs, in its efforts to assess,
			 amend, and renew its 5-year gender protection plan, which expired in October
			 2011, which includes support for the Haitian government in its efforts to
			 accomplish the following—
				(A)thoroughly assess the impact of the
			 previous 5-year protection plan, including both pre and post-earthquake
			 analyses and perform diversified assessments in consultation with local,
			 regional, and national women’s groups throughout the country, that will help
			 gather decentralized data in both urban and rural zones;
				(B)perform specialized surveys and interviews
			 in a significant sampling of internally displaced person camps and impoverished
			 neighborhoods with high rates of gender-based violence with victims of rape and
			 violence, the community groups that support them, and local officials in order
			 to fully understand the needs and recommendations of these different
			 populations and integrate these findings into a revised protection plan;
				(C)revise the existing Haitian protection plan
			 based on the results of diversified and decentralized assessments and in direct
			 consultation with national, regional, and local government officials, and
			 grassroots organizations including women’s groups and international
			 institutions that focus on solutions to gender-based violence; and
				(D)work with the Parliament and the
			 Administration to amend, reintroduce, and pass into law a revised Haiti gender
			 protection plan that reflects current post-earthquake realities, the needs and
			 recommendations of victims of gender-based violence and the community groups
			 that support them, integrate provisions for judicial and medical services for
			 gender-based violence victims and reflect key findings of decentralized
			 assessments in both urban and rural zones.
				
